Citation Nr: 1048406	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus (DM). 

2.  Entitlement to service connection for a neurological 
disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart disorder, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  A March 2003 rating decision denied entitlement to service 
connection for diabetes mellitus.  In absence of a timely appeal, 
that decision is final.  

2.  The evidence associated with the claims file subsequent to 
the March 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for diabetes mellitus.  

3.  A chronic neurological disorder was not first manifested in 
service or for many years afterward; the preponderance of the 
evidence is against a finding that any currently diagnosed 
neurological disorder is related to military service.  

4.  A chronic heart disorder was not first manifested in service 
or for many years afterward; the preponderance of the evidence is 
against a finding that any currently diagnosed heart disorder is 
related to military service.
  
5.  Hypertension was not first manifested in service or for many 
years afterward; the preponderance of the evidence is against a 
finding that any currently diagnosed hypertension is related to 
military service.   


CONCLUSIONS OF LAW

1.  The March 2003 rating decision which denied entitlement to 
service connection for diabetes mellitus is final; the evidence 
received since the March 2003 rating decision is not new and 
material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 
(2010).

2.  A neurological disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

3.  A heart disorder was not incurred in or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Hypertension was not incurred in or aggravated in-service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in March and November 2004 correspondence 
of the information and evidence needed to substantiate and 
complete the claims, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  The appellant was adequately 
informed of the specific basis for the prior denial of his claim 
of entitlement to service connection for diabetes mellitus and of 
the type of evidence necessary to reopen the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In 
the present appeal, the March 2004 and November 2004 letters 
included the information on how VA determines the disability 
rating and effective date of a claim.  The claims were 
readjudicated in a March 2009 supplemental statement of the case 
(SSOC), thereby curing any timeliness defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided.  The 
appellant initially requested a hearing before a travel section 
of the Board, but cancelled his hearing request in June 2007.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, exists.  
See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Hence, the case is ready 
for adjudication.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service, 
private, and VA medical records.  

The medical evidence of record contains sufficiently clinical 
findings and informed discussion of the pertinent history and 
features of the disabilities on appeal to provide probative 
medical evidence for adjudicative purposes.  As to the issue 
based on receipt of new and material evidence, the VCAA left 
intact the requirement that a Veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA are 
fully applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 
2002); see also Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or fails 
to show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  New and material to reopen

A claim of service connection for diabetes mellitus was initially 
denied in a March 2003 rating decision.  The decision was not 
appealed, and it is final based on the evidence then of record.  

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the March 2003 rating 
decision in light of the totality of the record.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the March 2003 rating 
decision consisted of the December 1966 enlistment examination, 
February 1968 periodic examination, and the December 1969 
discharge examination which were all negative for diabetes.  
Although the Veteran alleged that he was treated for diabetes as 
early as 1972, the earliest medical evidence appears to be 
contained in 1984 treatment records from Warwick Aiken, III, M.D.  
There is no medical evidence of any diabetes mellitus for many 
years after the Veteran's separation from service.  

Service records reveal that the Veteran had no service in the 
Republic of Vietnam nor did he have any confirmed exposure to 
Agent Orange during his service in Korea.

In making the March 2003 rating decision, the RO noted that the 
Veteran did not serve in the Republic of Vietnam nor did he have 
service in the DMZ in Korea or that his military duties required 
him to travel in the area of land between the civilian control 
line and the DMZ in Korea.  As such there was no evidence of any 
exposure to Agent Orange during service.  

The evidence received since the March 2003 rating action includes 
numerous written statements from the Veteran.  It also includes 
1984 to 2004 treatment records from Dr. Aiken, and several 
statements from John B. Nesbitt, M.D.  These include a December 
2004 letter noting the Veteran was in his care for diabetes in 
the late 1970s to early 1980s.  Dr. Nesbitt noted that he had not 
seen the veteran in several years and had no remaining medical 
records.  His statement was based on his memory and the Veteran, 
"reminding me with the approximate years."  An April 2007 
letter from Dr. Nesbitt noted that the veteran was evidently 
exposed to Agent Orange during active duty in Korea.  He noted 
that, "This letter is in support of his contention that the type 
2 diabetes could have been caused by exposure to Agent Orange."

While the appellant has offered his belief that his diabetes may 
have been incurred during service, to the extent that he is 
attempting to present evidence regarding the etiology of a 
current disorder, such evidence is not new and material.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  The appellant's contentions in this 
regard were previously of record, and his current contentions, 
even as now relayed by a physician, being essentially the same 
are not new and material.

The additional evidence received since March 2003 does not relate 
to an unestablished fact necessary to substantiate the claim, 
that he was exposed to Agent Orange during service, and does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for diabetes.  For this reason, 
the Board finds that while the evidence received since the March 
2003 rating decision may be new, it is not material.

Hence, there is no new and material evidence within the context 
of 38 C.F.R. § 3.156.  The claim to reopen is denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


III.  Service connection

Regarding the Veteran's allegations that he suffers from a 
neurological disorder, heart disorder and hypertension secondary 
to diabetes mellitus.  The Board notes that the Veteran is not 
service connected for diabetes mellitus and therefore his claim 
for secondary service connections lacks merit.  The law, and not 
the evidence, is consequently dispositive of this claim.  
Accordingly, the Veteran's request for service connection for a 
neurological disorder, heart disorder and hypertension as 
secondary to diabetes mellitus is denied. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (Where the law, and not the evidence, 
is dispositive of a claim, such claim should be denied because of 
the absence of legal merit or the lack of entitlement under the 
law).  The Board will however consider direct service connection 
for the claimed disorders. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical 
unless it relates to a condition as to which, under the case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable doubt 
to be resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or a 
contradiction in the evidence. 38 C.F.R. § 3.102.

The Board has carefully and thoroughly reviewed the evidence of 
record and finds that there is a preponderance of the evidence 
against entitlement to service connection for a neurological 
disorder, heart disorder, and hypertension, to include as due to 
diabetes mellitus.

In this regard, the service treatment records are entirely silent 
as to any diagnosis or treatment for a neurological disorder, 
heart disorder or hypertension.  

The December 1966 enlistment examination, a February 1968 
periodic examination, and the December 1969 discharge examination 
were all negative for any neurological disorder, heart disorder 
or hypertension.

There is no medical evidence of any neurological disorder, heart 
disorder or hypertension for many years after the Veteran's 
separation from service.  

The VA attempted to obtain medical records from several 
physicians named by the Veteran.  Either the physicians had no 
records for the Veteran, did not respond to the requests, or the 
requests were returned unopened to the RO.  

The only medical evidence submitted to support the Veteran's 
claims are 1984 to 2004 medical treatment records from Warwick 
Aiken, III, M.D.  These reveal treatment for heart disease, 
hypertension, and diabetes.  They do not offer any nexus opinions 
relating any of the conditions to service.

Notwithstanding the Veteran's assertion of neurological disorder, 
heart disorder and hypertension as a result of service, there is 
no post service evidence of a continuity of symptomatology 
pertaining to any neurological disorder, heart disorder or 
hypertension which has been clinically shown since service.  

The only nexus evidence in support of the claims is the 
Veteran's.  However, as a layperson he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorders.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In summary, as a neurological disorder, heart disorder and 
hypertension were not shown in service or until years thereafter, 
as a neurological disorder, heart disorder or hypertension were 
not shown to have been manifested to a compensable degree within 
one year of the Veteran's separation from active duty, and 
because the probative evidence of record indicates that such 
disabilities are not causally related to his active service, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a neurological disorder, 
heart disorder and hypertension.  As such, the claims must be 
denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been presented, and the claim 
for service connection for diabetes mellitus is not reopened. 

Service connection for a neurological disorder, to include as 
secondary to diabetes mellitus is denied.

Service connection for a heart disorder, to include as secondary 
to diabetes mellitus is denied.

Service connection for hypertension, to include as secondary to 
diabetes mellitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


